Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 03, 2018

The Court of Appeals hereby passes the following order:

A18A1838. DAVID BRELAND v. THE STATE.

      In 1997, David Breland was convicted of murder. The Supreme Court affirmed
Breland’s conviction on direct appeal. Breland v. State, 269 Ga. 834 (504 SE2d 193)
(1998). In 2017, Breland filed a motion to set aside an illegal and void judgment,
which the trial court dismissed. Breland then filed this direct appeal.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 16-5-1 (a), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524 (1) (322 SE2d
711) (1984) (directing this Court to transfer “all cases in which either a sentence of
death or of life imprisonment has been imposed upon conviction of murder”).
Accordingly, this appeal is hereby TRANSFERRED to the Supreme Court for
disposition.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/03/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.